SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

465
KA 10-00815
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, VALENTINO, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

JEFFREY RUMSEY, DEFENDANT-APPELLANT.


KATHLEEN P. REARDON, ROCHESTER, FOR DEFENDANT-APPELLANT.

BROOKS T. BAKER, DISTRICT ATTORNEY, BATH (AMANDA M. CHAFEE OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Steuben County Court (Joseph W.
Latham, J.), rendered March 3, 2010. The judgment convicted
defendant, upon his plea of guilty, of aggravated unlicensed operation
of a motor vehicle in the first degree and driving while intoxicated.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of aggravated unlicensed operation of a motor
vehicle in the first degree (Vehicle and Traffic Law § 511 [3] [a]
[iii]) and driving while intoxicated (§ 1192 [3]). Contrary to the
contention of defendant, we conclude that his responses during the
plea colloquy and his execution of a written waiver of the right to
appeal establish that he intelligently, knowingly, and voluntarily
waived his right to appeal (see People v Kulyeshie, 71 AD3d 1478,
1478-1479, lv denied 14 NY3d 889; People v Griner, 50 AD3d 1557, 1558,
lv denied 11 NY3d 737; see generally People v Lopez, 6 NY3d 248, 256).
Defendant’s contention that he was denied effective assistance of
counsel does not survive his plea or his valid waiver of the right to
appeal because he “failed to demonstrate that ‘the plea bargaining
process was infected by [the] allegedly ineffective assistance or that
defendant entered the plea because of his attorney[’s] allegedly poor
performance’ ” (People v Wright, 66 AD3d 1334, 1334, lv denied 13 NY3d
912; see People v Rizek [appeal No. 1], 64 AD3d 1180, 1180, lv denied
13 NY3d 862).




Entered:    April 26, 2013                         Frances E. Cafarell
                                                   Clerk of the Court